           Case 1:19-cr-00042-DAD-BAM Document 45 Filed 09/08/20 Page 1 of 2


1
     Arturo Hernandez-M., Attorney at Law; State Bar No. 108980
2    LAW OFFICES OF ARTURO HERNANDEZ-M.
     15 South 34th Street
3    San Jose, California 95116
     Phone: (408) 729-5785
4    Fax: (408) 729-0167
5    Email: Artlawoff@aol.com
6    Attorney for Defendant, BERTOLDO ARELLANES-PEREZ
7

8                            IN THE UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                Case No. 0972 1:19CR00042-1
12                   Plaintiff,              NOTICE OF MOTION AND MOTION TO
13                                           FILE DEFENDANT’S SENTENCING
     Vs.
                                             MEMORANDUM UNDER SEAL; ORDER
14   BERTOLDO ARELLANES-PEREZ,
15
                     Defendant               Court: Honorable Dale A. Drozd
16

17

18
                 NOTICE OF MOTION AND MOTION TO FILE DEFENDANT’S
19
                          SENTENCING MEMORANDUM UNDER SEAL
20

21
     PLEASE TAKE NOTICE that based upon the Affidavit filed under seal, Defendant, through his
22
     counsel, Arturo Hernandez-M, Attorney at Law, hereby moves this Court for an order to file his
23
     Sentencing Memorandum and Affidavit in support of motion under seal.
24                                            Respectfully submitted,
25
     Date: September 4, 2020                     /s/ Arturo Hernandez
26                                               ARTURO HERNANDEZ-M.
                                                 Attorney for Defendant
27                                               BERTOLDO ARELLANES-PEREZ
28                                                  1
     Notice Of Motion And Motion To File Defendant’s Sentencing

     Memorandum Under Seal
           Case 1:19-cr-00042-DAD-BAM Document 45 Filed 09/08/20 Page 2 of 2


1
                                                 ORDER
2
            Defendant’s Motion submitted through his Counsel, Arturo Hernandez-M., Attorney at
3
     Law, to file Defendant’s Sentencing Memorandum and Affidavit in support of Motion Under
4
     Seal is hereby granted temporarily. Much of what is contained in the defendant’s sentencing
5
     memorandum does not appear to be appropriate for filing under seal but instead should likely
6
     appear on the public docket. Therefore, the court will order the document temporarily filed
7
     under seal and discuss this issue with counsel at the hearing on September 8, 2020.
8

9    IT IS SO ORDERED.

10      Dated:     September 4, 2020
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
     Notice Of Motion And Motion To File Defendant’s Sentencing

     Memorandum Under Seal
